DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Upon further review of the prior art, the indicated allowability of claim 14 in the previous office action is withdrawn in view of the newly discovered reference(s) to Piantoni et al. (US 20150272786).  Rejections based on the newly cited reference(s) follow.

Response to Amendment
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
s 22 and 23 have been renumbered 24 and 25 respectively.

Claim Rejections - 35 USC § 112
Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "before a step of accelerating each…" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "before a step of accelerating each…" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8-13, 15 and claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piantoni et al. (US 20150272786) in view of Ochi (US 6811642) and Rosani et al. (US 10259185).
As to claim 1, Piantoni discloses a method of making absorbent sanitary articles (Abstract).  Piantoni discloses that the method comprises of placing a succession of first and second absorbent cores upon a transfer roller 13 for placement upon an impermeable backsheet 4, which is thereafter followed with the lamination of a topsheet to sandwich said absorbent cores between the topsheet and backsheet webs (Fig. 1).  



    PNG
    media_image1.png
    448
    805
    media_image1.png
    Greyscale

Piantoni fails to specifically teach or disclose whether the second absorbent core may be placed upon the second web instead of stacking all of the cores upon the first web.  It is the position of the Examiner that stacking the cores on each web of two webs to be laminated to one another is known and conventional in the art and would have been obvious to one of ordinary skill at the time of the invention.  Both Ochi (Fig 3) and Rosani (Fig. 1) disclose that it is known and conventional in the art of manufacturing laminated structures comprising of webs with two absorbent cores laminated onto one another there between, to place one core on each web followed by laminating the webs in such a manner so that the cores overlap with one another between the two webs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the stacking/lamination method of Ochi/Rosani in the method taught by Piantoni because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method of forming a laminate comprising of two absorbent structures sandwiched between supporting webs.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claims 3 and 6, the method of claim 1 is taught as seen above.  Piantoni discloses accelerating the first and second absorbent cores before placement upon the web so as to space said cores according to a preset spacing (Fig. 1).
As to claim 8, the method of claim 1 is taught as seen above.  Ochi discloses that the composite web goes through a compression step after the webs are combined so that they are superimposed upon one another (Id).  Rosani discloses that the composite web is compressed by a compressing means 43 (Id.).
As to claim 9, the method of claim 1 is taught as seen above.  Ochi discloses that that the step of placing the second absorbent cores upon the web is carried out while said web moves along a curved line/circular arc (Id.).  Rosani discloses that that the step of placing the second absorbent cores upon the web is carried out while said web moves along a curved line, specifically a circular arc (Id.).
	As to claim 10, the method of claim 1 is taught as seen above.  Ochi discloses that the second absorbent cores are placed upon the second web immediately upstream of the web combination/lamination step (Id.).  Rosani discloses that the second absorbent cores are placed upon the second web immediately upstream of the web combination/lamination step (Id.).
As to claim 11, the method of claim 1 is taught as seen above.  Rosani teaches that an adhesive applicator 39b is used to apply adhesive to the first web prior to placement of the first absorbent cores.
	As to claims 12 and 13, the method of claim 1 is taught as seen above.  Rosani teaches that the first absorbent cores are smaller than the second absorbent cores and that the second cores are placed over the first cores.
	As to claim 15 the method of claim 1 is taught as seen above.  Rosani teaches that the first and second webs are fed in opposite and almost parallel directions to the respective absorbent pad application stations. 
	Claim 25 is rejected for substantially the same reasons as claims 1, 3, 6 and 8-10 above.  The method of the above references as combined would have the first and second webs being fed in respective first and second directions as claimed.  

Allowable Subject Matter
Claim 24 is allowed.
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claim 24, the closest prior art of Piantoni et al. (US 20150272786) as modified by Ochi (US 6811642)) and Rosani et al. (US 10259185)) fail to teach or disclose the recited step of compressing the formed cores prior to placement upon the first/second supporting web as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2 and 5, the closest prior art of Piantoni et al. (US 20150272786) as modified by Ochi (US 6811642)) and Rosani et al. (US 10259185)) fail to teach or disclose the recited step of compressing the formed cores prior to placement upon the first/second supporting web as claimed.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 29, 2021